United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3721
                      ___________________________

                                  Kelly Moberg

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Phillips Electronics North America Corporation Group Welfare Benefit Plan;
                 Phillips Electronics North America Corporation

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                           Submitted: August 6, 2014
                            Filed: August 15, 2014
                                 [Unpublished]
                                ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                            ____________

PER CURIAM.
        Kelly Moberg appeals the district court’s1 order affirming the denial of
continued long term disability benefits (LTD) in her action under the Employment
Retirement Income Security Act (ERISA). Upon de novo review, we find that the
district court used the correct standard of review, see Siegel v. Conn. Gen. Life Ins.
Co., 702 F.3d 1044, 1047-48 (8th Cir. 2013); and that the court properly applied that
standard in determining whether to uphold the decision to discontinue Moberg’s LTD
based on a 24-month limitation covering disabilities from neuromusculoskeletal and
soft tissue disorders, see Gerhardt v. Liberty Life Assurance Co. of Boston, 736 F.3d
777, 780 (8th Cir. 2013) (reviewing de novo district court’s application of abuse-of-
discretion standard; plan administrator’s decision will be upheld if reasonable, i.e.,
supported by substantial evidence). Specifically, we agree with the district court that
there was no merit to Moberg’s contention that the limitation did not apply to her, or
to her contentions concerning certain exceptions to the limitation.2 The judgment of
the district court is affirmed.
                          ______________________________




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
      2
      We decline to consider the new assertions Moberg makes in her reply brief.
See Long v. Nix, 86 F.3d 761, 766 n.5 (8th Cir. 1996).

                                         -2-